              Case 8:19-ap-00216-RCT    Doc 24    Filed 08/26/19   Page 1 of 2



                                     ORDERED.

         Dated: August 26, 2019




                             UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF FLORIDA
                                      TAMPA DIVISION
                                     www.flmb.uscourts.gov

In re:
                                                       Chapter 7
ROLAND V. ASKINS, JR.,                                 Case No. 8:17-bk-04431-RCT

          Debtor.
                                         ________/

DAWN CARAPELLA, as Chapter 7 Trustee,

                Plaintiff,

vs.

FIFTH THIRD BANK, PHILLIP ASKINS,                      Adv. Pro. No. 8:19-ap-216-RCT
a/k/a PAT ASKINS, INDIVIDUALLY AND AS
TRUSTEE OF THE 5580 TRUST DATED
APRIL 15, 1994, LEONARD DOBALA, the
U.S. DEPARTMENT OF TREASURY, INTERNAL
REVENUE SERVICE, ROLAND V. ASKINS, III,
and JOHN DOE and JANE DOE, and all other
persons in possession of subject real property,
whose real names are uncertain,

            Defendants.
____________________________________________/

ORDER DENYING DEFENDANTS’ AMENDED MOTION TO STRIKE IMMATERIAL,
      IMPERTINENT, OR SCANDALOUS MATTER FROM COMPLAINT
       FILED BY PHILLIP ASKINS, INDIVIDUALLY AND AS TRUSTEE
    OF THE 5580 TRUST, LEONARD DOBALA AND ROLAND V. ASKINS, III
                          (Doc. Nos. 13 and 17)
            Case 8:19-ap-00216-RCT          Doc 24     Filed 08/26/19     Page 2 of 2




       This Proceeding came on for hearing on August 20, 2019 (“Hearing”) on the following:

(1) pre-trial conference; (2) Amended Motion to Strike Immaterial, Impertinent, or Scandalous

Matter from Complaint (Doc. No. 13) (“Motion”) by Phillip Askins, individually and as Trustee

of the 5580 Trust, Leonard Dobala and Roland V. Askins, III (“Defendants”); and (3) the Plaintiff’s

Objection to the Motion (Doc. No. 17). The Court heard from counsel for the Defendants, counsel

for Fifth Third Bank and counsel for the Plaintiff. For the reasons stated and recorded in open

Court at the Hearing, the Court finds that the Motion is not well taken. Accordingly, it is –

       ORDERED that:

       1.      The Motion is denied.

       2.      The Defendants shall have 21 days or through and including September 10, 2019

to respond to the Complaint.


     Attorney, Angelina Lim, is directed to serve a copy of this order on interested parties and
     file a proof of service within 3 days of entry of the order.



5798584_1
